Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for reconsideration has been considered but does NOT place the application in condition for allowance.
Applicant argues that none of Guillemette, Tonsi and Swanson teach or suggest at least the feature of “a front plate arranged on the extrusion head, the front plate comprising a motorized adjustment device which is configured to be moved by an actuating signal, the motorized adjustment device comprising a first piezoelectric actuator” as is required by independent claim 11 of the present invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that the Office has stated that in Guillemette, the extrusion head comprises the die 5 (as the molding die of the present invention), that die body/lever arm 2 and tip 3 are the semi- finished product guide of the present invention, and that cap 6 with adjusting screws 12 are the front plate of the present invention. See the Final Office Action dated March 29, 2022, Detailed Action, page 6, lines 18-23. Applicant respectfully submits that the Office has committed clear error in said analysis. Guillemette clearly refers to reference numeral 1 as being the extrusion head assembly or as the die head, and describes the function of the extrusion head assembly/die head 1 as being “to receive plastic at upstream inlet 13 and distribute it to downstream outlet 15 in a flow pattern that is evenly dispersed about the extrusion channel 9”. See Guillemette, column 2, lines 24-27. It is therefore clear that extrusion head assembly/die head 1 is the entire extrusion head. Applicant has reproduced column 2, lines 20-27 of Guillemette below for the Office’s convenience: “An extrusion die assembly 1, constructed in accordance with the subject invention, is shown in FIG. 2. The assembly 1 receives plastic from an extruder (not shown) and supplies it to a tapered annular extrusion channel 9 where it is extruded and applied to a wire 16. The general function of the die head 1 is to receive plastic at upstream inlet 13 and distribute it to downstream outlet 15 in a flow pattern that is evenly dispersed about the extrusion channel 9.” Emphasis added. Because the extrusion head assembly/die head 1 in Guillemette is (the entire) extrusion head, cap 6 cannot be a front plate which is arranged on the extrusion head. Guillemette therefore cannot teach or suggest the feature of “‘a front plate arranged on the extrusion head, the front plate comprising a motorized adjustment device which is configured to be moved by an actuating signal, the motorized adjustment device comprising a first piezoelectric actuator” as is required by independent claim 11 of the present invention. 
	The Examiner respectfully disagrees.  Applicant argues that Guillemette discloses that the extrusion head 1 includes the plate (cap) 6, and thus the plate 6 cannot be arranged on the extrusion head and thus cannot read on the front plate of instant claim 11.  However, the broadest reasonable scope of “an extrusion head” in instant claim 11 is based on the instant specification, NOT on the disclosure of Guillemette.  Applicant can be their own lexicographer. There is no specific definition of “an extrusion head” in the instant specification which would require the plate 6 of Guillemette to be included as an extrusion head.  Applicant has NOT disagreed that Guillemette discloses an extrusion head including a molding die 5 and a semi-finished product guide 2, 3.  Instant claim 11 requires a front plate arranged on the extrusion head, and Guillemette discloses a front plate 6 arranged on the extrusion head 5, 2, 3 (fig. 2 shows plate 6 arranged on element 2 of the extrusion head).  Applicant argues that Guillemette defines a die head as receiving plastic at upstream inlet and distributing it to a downstream outlet 15 (i.e., the die head ends at the outlet 15, and the plate 6 is before the outlet 15).  If such a definition for an extrusion/die head is applied to Applicant’s instant Figure, then Applicant’s own front plate 109 would not be arranged on the extrusion head because the front plate 9 is arranged before the outlet of the die (nozzle) 111.  Again, the scope of applicant’s claims are based on the instant specification, NOT on Guillemette.  Therefore, the plate (cap) 6 of Guillemette reads on the limitations of “a front plate” as defined by the instant specification.
	Applicant argues that cap 6 only holds the various components in their assembled position as explained above and at best provides for the feed through of adjusting screws 12. For said additional reason, Guillemette also cannot teach or suggest the feature of “a front plate arranged on the extrusion head, the front plate comprising a motorized adjustment device which is configured to be moved by an actuating signal, the motorized adjustment device comprising a first piezoelectric actuator” as is required by independent claim 11 of the present invention. 
	The Examiner respectfully disagrees.  As mentioned above, relative to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In the prior art rejections of the Final Rejection, Guillemette discloses a front plate 6 comprising an adjustment device defined by screws 12, as shown in fig. 1.  Note that Guillemette is modified by a combination of references to read in the limitations of the instant claims in the Final Rejection.
	Applicant argues that, in addition to adjusting screws 12 in Guillemette, the adjustment movement is achieved by the interaction of the surfaces between the die holder 4 and the die body/lever arm 2 completely inside the extrusion die assembly/die head 1. This adjustment mechanism and movement eliminates the possibility of providing an arrangement of a front plate comprising a motorized adjustment device on the extrusion head in Guillemette as is required by independent claim 11 of the present invention.
	The Examiner respectfully disagrees.  Such an argument is conclusory without factual basis.  Guillemette discloses a front plate 6 comprising an adjustment device defined by screws 12, as mentioned above.
	Applicant argues that nowhere does Tonsi teach or suggest “a front plate arranged on the extension head” (i.e., on centering element 12 as the molding die and supporting body 2/inner die member 5 as the semi-finished product guide). Nowhere does Tonsi teach or suggest “a front plate arranged on the extrusion head, the front plate comprising a motorized adjustment device which is configured to be moved by an actuating signal, the motorized adjustment device comprising a first piezoelectric actuator” as is required by independent claim 11 of the present invention.  Tonsi much rather describes that the motorized adjustment device (i.e., first actuator means 14 and second actuator means 15) is arranged directly either on centering element 12 (i.e., on the extrusion head) or on intermediate collar 13, not, however, on a (not existing) front plate as is required by independent claim 11 of the present invention.  Applicant additionally notes that the adjustment device of Tonsi (.e., first actuator means 14 and second actuator means 15) always requires a rotational movement and that driving members 9a and 12b at best provide a rotational movement via gears or worm screws. See Tonsi, column 6, line 59 to column 7, line 6.  Nowhere does Tonsi teach or suggest that “the motorized adjustment device, via a linear movement generated by the first piezoelectric actuator, acts directly on the molding die” as is required by independent claim 11 of the present invention.
The Examiner respectfully disagrees.  As mentioned above, relative to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In the prior art rejections of the Final Rejection, Guillemette discloses a front plate 6 comprising an adjustment device defined by screws 12 which acts directly on the molding die 5.  Tonsi discloses that adjustment devices which act directing on a molding die 12 can have motorized control configured to be moved by an actuating signal.  Movement of the adjustment devices directly moves (acts) on the molding die.  See Final Rejection.
	Applicant argues that nowhere does Swanson teach or suggest “‘a front plate
arranged on the extrusion head, the front plate comprising a motorized adjustment device
which is configured to be moved by an actuating signal, the motorized adjustment device
comprising a first piezoelectric actuator” as is required by independent claim 11 of the present
invention, but much rather teaches away therefrom. 
The Examiner respectfully disagrees.  As mentioned above, relative to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In the prior art rejections of the Final Rejection, Guillemette discloses a front plate 6 comprising an adjustment device defined by screws 12 which acts directly on the molding die 5.  Tonsi discloses that adjustment devices which act directing on a molding die 12 can have motorized control configured to be moved by an actuating signal.  Movement of the adjustment devices directly moves (acts) on the molding die.  And, Swanson discloses that adjustment devices such as screws can alternatively be piezoelectric actuators.  See Final Rejection.  Thus, Guillemette, Tonsi and Swanson teach or reasonably suggest “a front plate arranged on the extrusion head, the front plate comprising a motorized adjustment device which is configured to be moved by an actuating signal, the motorized adjustment device comprising a first piezoelectric actuator” as required by independent claim 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744